Interlocutory judgment, Court of Claims (Albert A. Blinder, J.), entered January 25, 1990, finding in claimant’s favor on the issue of liability and setting the claim down for trial on the issue of damages, unanimously affirmed, without costs.
When Housing Court clerks, unable to locate a particular case file, caused the issuance and execution of a warrant of eviction based on re-created papers, even though a subsequent order had vacated the judgment of eviction, defendant was properly held liable for their negligence in losing track of the file in the first place, and in failing to alert the marshal who held the warrant, once the file was recovered, that the dispossess petition had been dismissed. There is no governmental immunity for the actions or omissions of nonjudicial employees in negligently performing their everyday, ministerial duties (National Westminster Bank v State of New York, 155 AD2d 261; Saunsen v State of New York, 81 AD2d 252). Concur—Rosenberger, J. P., Ellerin, Wallach and Smith, JJ.